Exhibit 12.1 Patrick Industries, Inc. Computation of Ratio of Earnings to Fixed Charges (in thousands except for ratios) (Unaudited) Three Months Ended March 29, For the Years Ended December 31 Earnings: Income before income taxes $ 14,759 $ 49,078 $ 38,774 $ 21,272 $ 8,307 $ 1,145 Add fixed charges: Interest expense (a) 804 2,393 2,171 4,037 4,470 5,525 Portion of rents representative of the interest factor (b) 293 1,012 781 627 467 512 Earnings as adjusted $ 15,856 $ 52,483 $ 41,726 $ 25,936 $ 13,244 $ 7,182 Fixed Charges: Interest expense (a) $ 804 $ 2,393 $ 2,171 $ 4,037 $ 4,470 $ 5,525 Portion of rents representative of the interest factor (b) 293 1,012 781 627 467 512 Total Fixed Charges $ 1,097 $ 3,405 $ 2,952 $ 4,664 $ 4,937 $ 6,037 RATIO OF EARNINGS TO FIXED CHARGES 14.5 15.4 14.1 5.6 2.7 1.2 (a) Interest expense includes amortization expense for debt financing costs. (b) Portion of rents representative of the interest factor consists of 15% of all net rental expense pertaining to facilities leases and to equipment operating leases.
